Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s RCE filed 7/8/21. Amended Claims 1, 5, 7-10, 12, 16, and 17 are pending.   	Regarding the prior drawing objections, applicant submitted replacement drawings on 7/12/21. Accompanying these drawings, applicant’s remarks stated:

    PNG
    media_image1.png
    447
    925
    media_image1.png
    Greyscale

However the most recent Claims submission on file, submitted 7/8/21, continues to have claims 5, 9, 10, 12, and 17 pending. A set of remarks on that submission date also state claims 5, 9, 10, 12, and 17 (p. 5 under “Drawings”) are cancelled but the Claims section itself continues to show these claims as pending. Since the claims are still pending as shown in the Claims section, the drawings continue to be objected to. 
Regarding the prior claim objections, the current claims overcome the prior claim objections.
Regarding the prior 112 rejections, the claim amendments overcome these rejections. 

Response to Arguments
Regarding the prior art rejection, applicant has argued “In response, claim 1 is amended in a manner which more clearly distinguishes over the references cited and overcomes the rejection. Claim 1 now recites a ratio of a residual wall thickness of the gudgeon pin to a total thickness of the case-hardened layer(s) is 1.0 to < 1.5, and a ratio of inner diameter and outer diameter of the gudgeon pin is > 60% to ≤80%. Support for the amendment is found at least in claims 2 and 6 of the originally filed application. No new matter is added. None of the references cited disclose the gudgeon pin of amended claim 1. As discussed in the originally filed application, the features and dimensions recited in amended claim 1 contribute to the reduced mass, without the functional characteristics of the gudgeon pin being negatively impacted. These specific features and dimensions are not disclosed in the prior art, and the advantageous results are not expected. The remaining claims depend on claim 1 and thus are allowable for at least the same reasons. According, withdrawal of the rejection under 35 U.S.C. 103 as being unpatentable over Shu et al. is respectfully requested.”(7/8/21 submission, under “Claim Rejections - 35 USC § 103”, p. 6). Applicant’s arguments have been fully considered but they are not persuasive. As shown in the below rejection (please see the table), Shu continues to teach the amended claim language regarding the dimensions of the gudgeon pin. Shu is held.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 7/8/21 and 7/12/21 have been entered.

Information Disclosure Statement
The information disclosure statement filed 9/9/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed invention of Claims 5, 9, 10, 12, and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8 is objected to because of the following informalities:  Claim 8, line 2 currently recites “includees” which is believed should be --includes--.

    PNG
    media_image2.png
    82
    814
    media_image2.png
    Greyscale

Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 12, 16, and 17, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al. (CN 104481719, on applicant’s IDS; a machine translation accompanied the prior office action) in view of design choice.
Regarding Claim 1,
A gudgeon pin for internal combustion engines, wherein the gudgeon pin is formed of steel (p. 2-3 of translation),
the gudgeon pin comprises at least one case-hardened layer formed of the steel (p. 2-3 of translation), wherein a ratio of a residual wall thickness of the gudgeon pin to a total thickness of the case-hardened layer(s) is 1.0 to < 1.5 (see table below), and
 	a ratio of inner diameter and outer diameter of the gudgeon pin is >60% to ≤ 80% (see table below).

Measurements in mm
Claimed
Does prior art teach?
Outer diameter
12-15


Inner diameter
8-10


Inner diameter /outer diameter
Range: 
8-10 (inner)/ 
12-15 (outer)

>60%
Yes, ex. for a 12 mm outer diameter, an example 9.6 mm inner diameter is 80%; other sizes taught also meet claim limitations


≤ 80%
Yes, ex. for a 12 mm outer diameter, an example 9.6 mm inner diameter is 80%; other sizes taught also meet claim limitations
Difference (outer-inner)
Range


Outside harden depth
0.3-0.5


Inside harden depth
0.3-0.5


Total hardening depths
0.6-1.0



ex. Outer diameter = 12
ex. Inner diameter = 9.6 
ex. hardening depths 1.0
12 - 9.6 = 2.4 (total thickness)
2.4 - 1.0 = 1.4 (unhardened (“ residual”))

Other sizes are included in the prior art ranges
Ratio of residual wall thickness to total thickness of case hardened layer (definition on p. 3 of specification filed 8/29/19)
ex. 1.4/1.0=1.4 (please see above box)
1.0 to < 1.5
Yes; other sizes are included in the prior art ranges


	Shu does not explicitly teach
the steel being chosen from the group consisting of: 18CrNi8, 18CrNiMo7-6, 20MnCr5 and 20MnCrS5.
Shu discloses the claimed invention except for the claimed type of steel. Shu discloses the material as a “low-carbon alloy steel” (ex. p. 2-3 of translation) but does not specify one of the four choices as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one of the four types of steel as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.  
Regarding Claim 7,
wherein the gudgeon pin is free of inserts (Figure 1).
Regarding Claim 8,

Regarding Claim 12,
An internal combustion engine, having the gudgeon pin according to claim 1 (Fig. 1, p. 1-3 of translation).
Regarding Claim 16,
wherein the gudgeon pin is a single piece (Figure 1).
Regarding Claim 17,
wherein the gudgeon pin has an inner bevel (1b).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Lochmann et al. (US 9394994).
Regarding Claim 5, Shu teaches the invention substantially as claimed except for
wherein the gudgeon pin has a surface coating of DLC, ta-C or MoN.
Lochmann teaches
for a gudgeon pin,
wherein the gudgeon pin has a surface coating of DLC (Col. 2, lines 40-45).
Since both references are directed to piston pins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin of Shu to use a DLC coating as taught by Lochmann in order to provide a further improvement of the surface hardness (Col. 2, lines 43-45).

s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Fangman (US 2990226).
Regarding Claim 9, Shu teaches
A system comprising a gudgeon pin according to claim 1 (see claim 1 rejection above), and a piston (Shu - p. 1).
Shu does not teach
wherein the piston has a piston boss with a transverse ovality corresponding to an ovalisation of the gudgeon pin under ignition pressure.
Fangman teaches
A system comprising a gudgeon pin (16, Figs. 1-2) and a piston (10) wherein the piston has a piston boss (14) with a transverse ovality corresponding to an ovalisation of the gudgeon pin under ignition pressure (ex. Figs. 1-3; Col. 2, lines 46-Col. 3, line 57).
Since both references are directed to gudgeon pins in pistons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin bosses of Shu to have ovality as taught by Fangman so that the piston pin is permitted to flex under high gas loads without imposing in the pin bore undesirable force components which would tend to overstress and ultimately crack the piston (ex. Col. 3, lines 42-45).
Regarding Claim 10,
wherein the transverse ovality of the piston boss is ≥0.1% of a piston boss diameter (Col. 3, lines 6-56). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745